DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 10/10/2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-2, 4, 6-8, 10, 12, and 14-20 are amended.
This action is made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 1, 14, and 20. Pg. 21, Lines 13-15 in the specification describe the structure as multiple sensors and a control unit.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: protective equipment in claims 14 and 20. Pg. 21, Lines 13-15 in the specification describe the structure as multiple sensors and a control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1).
Regarding Claim 1,
Galera discloses:
A method of protecting humans in an environment of a moving machine (“A method for controlling motorized industrial equipment, comprising:… to yield correlated information relating to a relationship between the human and the motorized equipment within the hazardous industrial zone; and sending an instruction to alter operation of the motorized industrial equipment based on the correlated information.” [Claim 13]),
said method comprising monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on the detected kinematic parameters of the respective object to initiate a protective measure; … and controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]).
Galera does not explicitly disclose:
	detecting polarization properties and a movement modulation of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object based on both the detected polarization properties and on the detected movement modulation with respect to whether the respective object is a human;
However, Vacanti teaches:
	 “The radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and predicting the movements of immobile objects, such as street signs.” [0024]). Adding this to the field of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Regarding Claim 2,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
wherein said method of protecting humans in said environment of said moving machine takes place within a framework of a human-robot collaboration (“Depending on the scenario, the system may generate a standard control action that allows the industrial system to continue running, but in an altered state that mitigates the risks associated with the identified hazard. If the hazard has an associated risk of injury to a human operator, the system may decide to initiate a safety action to stop the machine. In addition to controlling the machine's behavior based on analysis of the environment, the system may also attempt to control human behavior in an effort to further mitigate risk by issuing feedback or instructions to people in the environment.” [0053]; Examiner Explanation: The method protects humans in situations where a human operator is working in close proximity to the machine, while the machine continues to operate.).
Regarding Claim 3, 
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
	wherein the protective equipment controls the moving machine to initiate the protective measure only when the respective object was classified as a human (“If the robot 1102 is running a cycle that poses a potential risk to the operator within the viewing field, detection of an object classified as .
Regarding Claim 4,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
	wherein the detected kinematic parameters of the respective object comprise the location and speed of the respective object relative to the moving machine (“The imaging sensor can also be configured to correlate results of the 2D and 3D analysis so that the identity, speed, distance, and trajectory of an object within the viewing space can be obtained with a high level of safety integrity.” [0039]).
Regarding Claim 5,
Modified Galera discloses:
The method in accordance with claim 1,
Galera does not explicitly disclose:
wherein the detection of the polarization properties comprises a change of the polarization of electromagnetic radiation being detected on a reflection of the electromagnetic radiation at the respective object.
However, Vacanti teaches:
	“Processing circuitry 120 is configured to determine a category for material 152 of object 150 based on the polarization characteristics of reflected radar signals 162. The category of material 152 may have an effect on the polarization type of reflected radar signals 162. For example, some categories of materials, such as materials that are generally flat with relatively high electrical conductivity, may cause the polarization type to change when radar signals 160 reflect off object 150,” [0038].
Galera to include further teachings of Vacanti because “a phased-array radar device can provide multiple advantages to automotive and other vehicle collision avoidance systems when enhanced with multiple polarization processing on the receive side. For example, dual circular polarization radar devices can provide vivid indications of material type and categories. The processing circuitry of a radar device can use the determination of a material category for predicting and avoiding potential collisions.” [0018] Adding this to the field of robots and motorized industrial equipment of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Regarding Claim 6,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
wherein the detection of the movement modulation comprises: tracking the respective object in the environment; detecting a time progression of a speed of the respective object (“When such an object is detected--e.g., when a person enters the viewing area of the sensor-the sensor may define a portion of the pixel array corresponding to an area around the object for 3D analysis, so that TOF (distance) information for the object can be tracked. The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]);
Galera does not explicitly disclose:
identifying a modulation in the time progression.	
However, Vacanti teaches:
“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]
Galera to include further teachings of Vacanti because identification of movement modulation allows for distinguishing the type of object as well as being able to anticipate the actions of a person (“the radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall…the processing circuitry of the radar device may also be configured to adjust a scanning strategy to revisit areas with organic material surrounded by nonorganic material more frequently to watch for movement of the organic material (e.g., persons or other animals). For example, the processing circuitry can be configured to “anticipate,” or detect evidence of, a person walking into a roadway.” [0025]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Regarding Claim 8, 
Modified Galera discloses:
The method in accordance with claim 1,
Galera does not explicitly disclose:
wherein the protective equipment detects the polarization properties and the movement modulation of the respective object by means of a common sensor.
However, Vacanti teaches:
“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because a radar sensor is known to be capable of both detecting polarization signals and Doppler shifts (movement). And the use of one radar sensor to perform both functions would provide more information about the surroundings, making classifications more accurate. And having one radar is more spatially compact than packaging two radar sensors together Galera also would allow more accurate classifications and a more compact sensor attachment.
Regarding Claim 9,
Modified Galera discloses:
The method in accordance with claim 8,
Galera does not explicitly disclose:
wherein the protective equipment detects the polarization properties and the movement modulation of the respective object by means of a radar sensor.
However, Vacanti teaches:
	“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because radar can detect motion and recognizable changes in reflected signals imparted by material category, while point clouds from other sensors (such as Lidar) do not detect signals that are imparted by material category. Signals that are directly imparted by the material are more adequate for material classification (“it is difficult to write algorithms that can correctly amalgamate a subset of a point cloud data set and associate those points with an object of a particular type. This difficulty exists in part because the material category does not impart any recognizable change into the reflected signal that the processor can use to determine the category of material for an object. Current object-detection schemes use near-photographic resolution and photograph-based object recognition to determine the nature of an object being observed by the radar or LIDAR sensor. But these methods may not provide adequate data for determinations of material categories in vehicle radar applications.” [0003]; “Based on the received radar signals having the first Galera also would improve object classification by detecting more adequate data that is imparted by the material.
Regarding Claim 10,
Modified Galera discloses:
The method in accordance with claim 8,
Galera does not explicitly disclose:
wherein the protective equipment also detects, in addition to the polarization properties and the movement modulation, the one or more kinematic parameters of the respective object by means of said common sensor.
However, Vacanti teaches:
“Processing circuitry 120 may be further configured to analyze the characteristics of reflected radar signals 162, including the power, amplitude, frequency, time of arrival, and angle of arrival of reflected radar signals 162 to determine the location and velocity of object 150.” [0032]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because detecting kinematic parameters of the object provides information that can be used for avoiding a collision with the object (“System 110 can also include or be connected to a sense-and-avoid system, a collision avoidance system, and/or any other equipment, hardware, or software that uses position data, velocity data, and object type data relating to object” [0027]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow for collision avoidance with mobile and immobile objects.
Regarding Claim 11,
Modified Galera discloses:
The method in accordance with claim 9,
Galera does not explicitly disclose:
wherein the one or more kinematic parameters of the respective object comprise at least one of its location and its speed.
However, Vacanti teaches:
“Processing circuitry 120 may be further configured to analyze the characteristics of reflected radar signals 162, including the power, amplitude, frequency, time of arrival, and angle of arrival of reflected radar signals 162 to determine the location and velocity of object 150.” [0032]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because detecting kinematic parameters of the object provides information that can be used for avoiding a collision with the object (“System 110 can also include or be connected to a sense-and-avoid system, a collision avoidance system, and/or any other equipment, hardware, or software that uses position data, velocity data, and object type data relating to object” [0027]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow for collision avoidance with mobile and immobile objects.
Regarding Claim 12,
Modified Galera discloses:
The method in accordance with claim 8,
Galera further discloses:
wherein the protective equipment detects the polarization properties and/or the movement modulation of the respective object by means of at least one further sensor whose measurement principle differs from that of said common sensor (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on .
Regarding Claim 13,
Modified Galera discloses:
The method in accordance with claim 12,
Galera further discloses:
wherein the protective equipment also detects, in addition to the polarization properties and the movement modulation, one or more kinematic parameters of the respective object by means of the further sensor (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on the sensed data (e.g., distinguish between humans, vehicles, machines, etc.), determine current or anticipated behaviors of the objects, and track detected objects as they move through the viewing space. The system may use multiple sensing technologies. … For example, the location of certain objects or humans relative to a machine” [0052]).
Regarding Claim 14,
Galera discloses:
Protective equipment for a moving machine, wherein the protective equipment is configured to carry out a method of protecting humans in an environment of a moving machine (“An industrial safety system is provided that integrates optical safety monitoring with machine control.” [Abstract]),
said method comprising: monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on detected kinematic parameters of the respective object to initiate a protective measure; … controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]).
Galera does not explicitly disclose:
	detecting polarization properties and a movement modulation of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object based on both the detected polarization properties and on the detected movement modulation with respect to whether the respective object is a human;
However, Vacanti teaches:
	Detection of polarization properties and movement modulations of an object as well as the classification of the object based on both the detected polarization properties and movement modulation (“the radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Regarding Claim 15,
Modified Galera discloses:
The protective equipment in accordance with claim 14, 
Galera does not explicitly disclose:
wherein the protective equipment comprises a sensor that is configured to detect at least one of: the polarization properties and the movement modulation combined; and the  one or more kinematic parameters of the respective object.
However, Vacanti teaches:
“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; “Processing circuitry 120 may be configured to determine the location and velocity of object 150 based on a beam focused on object 150.” [0029]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because a radar sensor is known to be capable of both detecting polarization signals and Doppler shifts (movement). And the use of one radar sensor to perform both functions would provide more information about the surroundings, making classifications more accurate. And having one radar is more spatially compact than packaging two radar sensors together where each performs a separate function. Adding this to the field of robots and motorized industrial equipment of Galera also would allow more accurate classifications and a more compact sensor attachment.
Regarding Claim 17,
Modified Galera discloses:
The protective equipment in accordance with claim 15,
Galera further discloses:
wherein the protective equipment comprises a further sensor whose measurement principle differs from that of said sensor and that is configured to detect the polarization properties and/or the movement modulation of the respective object (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on the sensed data (e.g., distinguish between humans, vehicles, machines, etc.), determine current or anticipated behaviors of the objects, and track detected objects as they move through the viewing space. The system may use multiple sensing technologies.” [0052]).
Regarding Claim 20,
Galera discloses:
A moving machine having at least one piece of protective equipment, said at least one piece of protective equipment being configured to carry out a method of protecting humans in an environment of a moving machine (“An industrial safety system is provided that integrates optical safety monitoring with machine control.” [Abstract]),
said method comprising: monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on detected kinematic parameters of the respective object to initiate a protective measure; … and controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated .
Galera does not explicitly disclose:
	detecting polarization properties and a movement modulation of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object based on both the detected polarization properties and on the detected movement modulation with respect to whether the respective object is a human;
However, Vacanti teaches:
	Detection of polarization properties and movement modulations of an object as well as the classification of the object based on both the detected polarization properties and movement modulation (“the radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and predicting the movements of immobile objects, such as street signs.” [0024]). Adding this to the field of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1), Wang (US20190363430A1), and McLean (US20090021598A1).
Regarding Claim 7,
Modified Galera discloses:
The method in accordance with claim 1,
Galera does not explicitly disclose:
	wherein the protective equipment classifies the respective object as a human when the detected polarization properties of the respective object do not correspond to polarization properties that are to be expected for a non-human object, and are to be expected for a human, and the detected movement modulation of the respective object corresponds to a movement modulation that is to be expected for a human.
However, Wang teaches:
Classification of an object as human with movement modulation that is expected for a human and with additional polarization data (“CNN 128 may incorporate other information to help it identify targets in the vehicle's path and surrounding environment. For example, when a target is moving slowly and outside of a road line, it is likely that the target may be a pedestrian, animal, cyclist, and so on…If the movement of the target does not follow the path of a road, then the target may be an animal, such as a deer crossing the road. Further, when polarization module 126 indicates that the polarization of the received radar signals is typically associated with a given type of target, the CNN 128 may use this information from POL 126 to help it discriminate between targets, e.g., to help it differentiate between pedestrians and vehicles.” [0028]; Examiner Interpretation: It is interpreted that a human is identified 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Wang as “a sensor fusion module (described below with reference to FIG. 12) analyzes all the information available from the sensors to more accurately detect and identify each target.” [0028] And for the reason that McLean provides: McLean teaches that the use of polarization data should be in combination with other types of data for classifying objects because polarization is not always sufficient for classification of an object (“Polarization provides, in particular, a powerful discriminant between natural and manmade surfaces. Thus an unpolarized view (FIG. 1B) fails to accentuate artificially created features that appear extremely bright in a polarized view (FIG. 1A).” [0006]; “object detection and identification in complex environments requires exploitation of multiple discriminants, to fully distinguish between objects of interest and surrounding clutter.” [0005]; “Simple estimates, however, indicate that use of either spectral or polarization technique alone suffers a very distinctly limited discrimination capability.” [0008]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow for more accurate object classification.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1) and Kuznetsov (US10162075B2).
Regarding Claim 16,
Modified Galera discloses:
The protective equipment in accordance with claim 15, 
Galera does not explicitly disclose:
wherein the sensor is configured as a radar sensor and comprises one transmission antenna for transmitting microwave radiation having a first polarization and two reception antennas of which one is configured to receive microwave radiation having the first polarization and the other being configured to receive microwave radiation having a second polarization orthogonal to the first polarization.
However, Kuznetsov teaches:
“A system for determining a presence of a threat on one or more targets in a security checkpoint, comprising: one or more transmitters for transmitting microwave signals at one or more targets within a security checkpoint area, wherein said microwave signals reflect or transmit through one or more objects on said one or more targets, two or more receivers for receiving said microwave signals, said two or more receivers comprising a means for cross polarization discrimination (XPD), said means for XPD separating orthogonal polarizations of said microwave signals” [Claim 12]; “By placing a first elliptical dual-ridged antenna at a first angle (e.g., 0 degrees) relative to the initial polarization of a primary beam produced by a transmitting antenna and placing a second elliptical dual-ridged antenna at a second angle (e.g., 90 degrees) relative to the initial polarization of a primary beam produced by the transmitting antenna, co- and cross-polarizations are detected” [0121]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Kuznetsov because the particular arrangement of antennae “are able to discriminate among signals in orthogonal polarizations (i.e. cross- and co-polarizations) in the entire range of working solid angles—corresponding up to 40 planar degrees (up to 1.5 sr).” [0121] Adding this to the field of robots and motorized industrial equipment of Galera also would allow for a larger range of signal detection.
Regarding Claim 18,
Modified Galera discloses:
The protective equipment in accordance with claim 17, 
Galera does not explicitly disclose:
wherein the further sensor is configured as an optical sensor and comprises one radiation source for transmitting optical radiation having a first polarization and two optical detectors of which one is configured to receive optical radiation having a first polarization and the other is configured to receive optical radiation having a second polarization orthogonal to the first polarization.
However, Kuznetsov teaches:
“A system for determining a presence of a threat on one or more targets in a security checkpoint, comprising: one or more transmitters for transmitting microwave signals at one or more targets within a security checkpoint area, wherein said microwave signals reflect or transmit through one or more objects on said one or more targets, two or more receivers for receiving said microwave signals, said two or more receivers comprising a means for cross polarization discrimination (XPD), said means for XPD separating orthogonal polarizations of said microwave signals” [Claim 12]; “By placing a first elliptical dual-ridged antenna at a first angle (e.g., 0 degrees) relative to the initial polarization of a primary beam produced by a transmitting antenna and placing a second elliptical dual-ridged antenna at a second angle (e.g., 90 degrees) relative to the initial polarization of a primary beam produced by the transmitting antenna, co- and cross-polarizations are detected” [0121]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Kuznetsov because the particular arrangement of antennae “are able to discriminate among signals in orthogonal polarizations (i.e. cross- and co-polarizations) in the entire range of working solid angles—corresponding up to 40 planar degrees (up to 1.5 sr).” [0121] Adding this to the field of robots and motorized industrial equipment of Galera also would allow for a larger range of signal detection.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1) and Scott (US20200284694A1).
Regarding Claim 19,
Galera discloses:
The protective equipment in accordance with claim 17, 
Galera does not explicitly disclose:
wherein the sensor and the further sensor are arranged fixedly with respect to one another to be arranged at the moving machine as a common sensor unit.
However, Scott teaches:
“The monitoring device can incorporate multiple sensors within a single housing.” [0093]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Scott for “allowing multiple different parameters to be monitored, whilst only requiring a single device to be fitted to the machine.” [0093]
Response to Arguments
The Amendment filed 11/10/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/23/2021.   Examiner further acknowledges applicant’s acknowledgment of examiner’s correct interpretation of the 112(f) limitation found in claims 1, 14, and 20.
The amendment to claim 7 has change the scope of the claim by changing ‘polarization properties not to be expected for a human’ to ‘polarization properties to be expected for a human’. The same prior art from the previous rejection still teaches the amended claim and the rejection is maintained.
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues that Vacanti does not teach detecting movement modulation (starting at Applicant’s Reply Page 19). Applicant states that Vacanti merely teaches tracking the motion of a person, measuring velocity, and using Doppler processing. Applicant describes movement modulation as significantly different from detecting movement and “on page 21, line 26, to page 22, line 22, of the 

Regarding Claim 6, Applicant argues that Vacanti does not teach “identifying a modulation in the time progression” (starting at Applicant’s Reply Page 20). Applicant states that Vacanti teaches measuring speed of an object but is silent on movement modulation and a time-dependent function. However, Applicant’s arguments are not persuasive.  The examiner’s response above describes how Vacanti discloses movement modulation being identified with processing circuitry by detecting a change in frequency of reflected radar signals. The definition of frequency in this case is the number of occurrences over a period of time, so any measured changes that occur in frequency must be done as time progresses. So by detecting a change in frequency, a modulation is identified in a time progression. Further, Vacanti states that “processing circuitry 120 may be further configured to analyze the characteristics of reflected radar signals 162, including the power, amplitude, frequency, time of arrival, and angle of arrival of reflected radar signals 162 to determine the location and velocity of object 150” [0032]. The fact that the time of arrival of a signal can be analyzed when attempting to identify a movement modulation strengthens the argument that Vacanti teaches “identifying a modulation in the time progression.” As such, Vacanti’s detection of change in frequency with Doppler processing would cover the claim limitations as described in the rejection.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 4196                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664